Citation Nr: 1200219	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to July 2004 and had three months and nine days prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied entitlement to service connection for a left shoulder condition. 

When the issue on appeal was previously before the Board in November 2008 and January 2010, it was remanded for additional development.  This issue is now before the Board for final appellate consideration.

Pursuant to development conducted in response to the Board's January 2010 remand, an April 2011 rating decision granted service connection for cervical degenerative disc disease at C4-5 and C5-6.  The rating decision assigned a noncompensable evaluation, effective in July 2004, and a 10 percent evaluation, effective in March 2010.  A November 2011 informal hearing presentation identified the issue of entitlement to an increased initial evaluation for cervical degenerative disc disease as an issue on appeal.  The Board considers this correspondence to be a notice of disagreement with the April 2011 rating decision.  See 38 C.F.R. §§ 19.29 and 20.201 (2011).  The Board refers this to the AOJ for appropriate action.  


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran has a left shoulder disability.




CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in July 2004, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in April 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in supplemental statements of the case dated in November 2009 and April 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, service personnel records, VA and private medical records, records from the Social Security Administration (SSA), and the transcript of the July 2006 VA hearing.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded VA examinations in March 2009 and March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file and the results of the current examinations.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a left shoulder disability incurred during active duty.  During a November 2005 hearing before a VA Decision Review Officer, the Veteran testified that his left shoulder began to hurt while he was in service and the symptoms had continued since service.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability.  The Board finds that the preponderance of the evidence shows that the Veteran does not have a left shoulder disability.  Rather, his pain is due to his service-connected cervical spine disability.  

Service treatment records show that in April 2004 the Veteran sought treatment for complaints of left shoulder pain of three to four days duration.  Subsequently, he was seen several times for continued complaints of left shoulder pain and in May 2004, a spasm of the trapezius area was noted.  In May 2004 he also complained of left shoulder pain and neck pain with spasm.  The assessment was minimal degenerative joint disease of the cervical spine.  An x-ray in May 2004 revealed a normal shoulder.  On a report of contact, referral form for VA/DoD liaison in June 2004, the pertinent diagnosis was left shoulder pain. 

Various post service private medical records dated in October and November 2004 provide assessments of impingement with rotator cuff tendonopathy of the left shoulder; left cervical/shoulder pain; and signs and symptoms consistent with significant cervical trap pain on the left side with the large trigger point are in the left upper trap, cervical range of motion was limited due to left side tightness and pain.  

VA outpatient medical records show that the Veteran complained of left shoulder pain at various times in 2005 to 2007.  In April 2005 the assessment was arthralgia of the left shoulder.  In December 2005, the assessment was questionable cervical vs. shoulder involvement.  

In March 2009, the Veteran underwent a VA examination pursuant to the Board's November 2008 remand.  The report of the examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The resulting assessment was residuals of left shoulder contusion.  The examiner commented that the Veteran had a normal left shoulder examination that day.  He states that, as a result, it was his opinion that the Veteran's current diagnosis or condition was less likely than not related to the onset in service.  The Veteran reported having pain that was in the upper back radiating to the left shoulder.  The examiner expressed the opinion in essence that this was more likely due to a neck disorder than a left shoulder disorder.  He indicated that a separate neck examination should be scheduled. 

The Veteran underwent another VA examination in March 2010, pursuant to the Board's January 2010 remand.  The report of the examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  X-ray examination of the Veteran's left shoulder was normal.  The assessment was severe cervical degenerative disc disease C4-5 and C5-6; and normal left shoulder.  The examiner expressed the opinion that it was at least as likely as not that the Veteran's current neck condition was a result of a motor vehicle accident during active duty.  The examiner also stated that as far as the Veteran's left shoulder was concerned, there was no abnormality on X-ray and no true shoulder pathology seen on examination.  Most of the Veteran's shoulder pain was parascapular in nature, which was more likely than not due to his neck condition.  The Veteran's left shoulder condition was more likely than not related to his degenerative cervical spine.  The examiner noted that the Veteran did have pain in the left shoulder.  

As a result of the March 2010 VA examination report, and as noted in the Introduction above, the April 2011 rating decision granted service connection for degenerative disc disease of the cervical spine.  

The Board finds that the March 2009 and March 2010 VA examination reports constitute highly probative evidence that the Veteran does not have a separate and distinct left shoulder disability, and that his pain is due to his service-connected cervical spine disability.  The reports are based on current examination results and a review of the medical record.   The examiners explain their opinions with references to the Veteran's medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board observes that the VA examiners' opinions that the Veteran has no left shoulder disability, and that his pain is due to his service-connected cervical spine disability, are consistent with the Veteran's private and VA treatment records, some of which also found that the Veteran had a cervical spine disability.  To the extent that the Veteran's private and VA treatment records diagnose a left shoulder disability, the Board finds that they are outweighed by the VA examination opinions.  As noted above, the VA examiners' opinions refer to, and are based on a review of, the Veteran's entire medical history, including the prior left shoulder diagnoses.  See Bloom, supra; see Prejean, supra; see Elkins, supra.

The Board recognizes the Veteran's claims that he has a left shoulder disability.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As such, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as left shoulder pain.  See Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As a layperson, however, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a medical diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, his own contentions do not constitute competent medical evidence that his left shoulder pain is due to a left shoulder disability versus his service-connected cervical spine disability.  In addition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).    

The Board does not doubt the Veteran's credibility as to his reported pain.  Nevertheless, the medical evidence before the Board, overall, does not demonstrate any left shoulder disability.  The medical evidence does show that the Veteran has a confirmed cervical spine disability that causes him pain.  VA has determined that this disability is service-connected and the Veteran does receive compensation for it.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the absence of proof of a present disability, there can be no valid claim.  The Board's perusal of the record in this case shows no competent proof of present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no clinical confirmation of a left shoulder disability, service connection must be denied.  


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


